DETAILED ACTION
Notice to Applicant
In the amendment dated 3/1/2022, the following has occurred: Claims 6 has been amended; Claims 11-14 have been added.
Claims 1-14 are pending; claims 1-5 being withdrawn. Claims 6-14 are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 105977423 to Chen et al., the Office cites to the provided machine English translation) in view of Itoi (US 2011/0171515 to Itoi et al.).
	Regarding Claim 6, Chen teaches:
a battery pack of cylindrical battery cells (Fig. 1, para 0002)
a first plate configured to contact an upper terminal area of the battery cell that conducts current (see Fig. 1 showing bent plat)
a second plate 3 disposed between the battery cell and the first plate, not contacting the cell, under the first plate and conducting current (Fig. 1, para 0025)
a heat transfer part 1 disposed under the second plate and configured to transfer heat generated in the associated cell(-connectors) and between the cell and the second plate 3 (Fig. 1, paras 0012 and 0023)
wherein the first plate, the second plate 3, and the heat transfer part 1 are stacked in a first direction and wherein a width of the first plate in a second, orthogonal direction is greater than a width of the second plate 3 and the heat transfer part 1 associated therewith (Fig. 1)

    PNG
    media_image1.png
    606
    679
    media_image1.png
    Greyscale

	Chen does not explicitly teach:
a current measurer configured to measure a current
a control part configured to control the current of the battery cell when the current is above a predetermined value
	Insofar as Chen does not explicitly show that the first plate is a “plate,” Itoi is cited as showing a conventional battery connection structure similar to Chen with a first plate 32, a second plate 36, and an electrically insulating member 32 in stacked relation on top of a cylindrical battery cell (Fig. 6). 

    PNG
    media_image2.png
    452
    685
    media_image2.png
    Greyscale

Itoi further teaches a control system for controlling charge and discharge of the batteries (para 0027). Ammeters connected to bus connections and controllers for controlling batteries in battery packs were conventional in the art and would have been obvious to use in the battery pack of Chen, with the motivation to control and protect the cells in operation. While a control system is deemed to implicitly include such things as a current measurer to control discharge, insofar as Applicant disputes the conventionality or implicit disclosure of such elements, the Office points to US 2016/0226107 to Worry et al. as evidence of ordinary skill in the art, which discloses a battery management system that controls current to and from a battery pack with current sensors at bus interfaces (paras 0040-0046). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 7-9, Chen does not explicitly teach:
the materials in the two current collectors
	Itoi, however, from the same field of invention, teaches a nickel first plate (para 0072) and a copper second plate (para 0071). It would have been obvious to use nickel and copper contacts since Chen does not explicitly disclose the materials, and Itoi, directed towards an analogous bus system, teaches a nickel pole contactor electrically connected to a copper bus. 
	Regarding Claim 10, Chen teaches:
a thermally conductive polymer material, interpreted to read on “thermal interface material” within the broadest reasonable interpretation of the phrase
	Regarding Claim 11, Chen teaches:
a first section and a second section on the first plate that are offset in the first direction (Fig. 1)
	Regarding Claim 12, Chen teaches:
wherein a bottom surface of the first section and a bottom surface of the heat transfer part are coplanar (Fig. 1)
	Regarding Claim 13, Chen teaches:
wherein a top surface of the second plate directly contacts a bottom surface of the second section of the first plate, and wherein a bottom surface of the second plate directly contacts a top surface of the heat transfer part (Fig. 1)
	Regarding Claim 14, Chen teaches:
a first plate with a vertical section between the first section and the second section (Fig. 1)
Response to Arguments
In response to the amendments and the remarks submitted 3/24/2022 the prior rejections have been withdrawn. Upon further search and consideration, however, the newly amended claims have been rejected in view of Chen et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0208063
US 2007/0020513
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723